Case: 13-50271      Document: 00512665785         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                      No. 13-50271                             June 17, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk
NATIONAL FIRE INSURANCE COMPANY OF HARTFORD,
Successor to Transcontinental Insurance Company,

                                                 Plaintiff-Appellee
v.

HECTOR GIRON,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CV-405


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       Hector Giron was injured by an electrical shock while working on a
construction site. As a result, Giron’s left hand had to be amputated above the
wrist and he suffered severe burns to his right arm and hand. Giron was
awarded lifetime insurance benefits from the Texas Workers’ Compensation
Division based on a total loss of use of his upper extremities. National Fire
Insurance Company of Hartford appealed the decision of the state agency in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50271     Document: 00512665785      Page: 2   Date Filed: 06/17/2014



                                  No. 13-50271
federal district court. At trial, a jury found that Giron had not suffered a total
loss of use of his right hand and was not eligible for lifetime insurance benefits.
Giron’s motion for judgment as a matter of law was denied and he subsequently
appealed.
      We review a district court’s determination on a motion for judgment as
a matter of law de novo and we apply the same legal standard as the trial court.
Flowers v. So. Reg’l Physician Servs., Inc., 247 F.3d 229, 235 (5th Cir. 2001).
The entry of judgment as a matter of law is appropriate when a party has been
fully heard on an issue during a jury trial and a review of the entire record
shows no legally sufficient evidentiary basis for a reasonable jury to find for
the non-moving party on the issue.        Fed. R. Civ. P. 50(a).    We make all
reasonable inferences for the non-moving party, but we do not make credibility
determinations or weigh the evidence. Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 150 (2000).
      After reviewing the record in this matter, we conclude that there was
sufficient evidence presented at trial to support the finding that Giron was not
entitled to lifetime insurance benefits because he could obtain and retain
employment requiring the use of his right hand. See Tex. Lab. Code. Ann. §
408.161(a)(3) (requiring “loss of both hands at or above the wrist” to qualify for
lifetime insurance benefits); and Tex. Lab. Code. Ann. § 408.161(b) (“the total
and permanent loss of use of a body part is the loss of that body part.”).
      Accordingly, we AFFIRM the judgment of the district court.




                                        2